                                                                               Case 3:14-cr-00175-WHA Document 1121 Filed 12/03/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                              No. CR 14-0175 WHA
United States District Court




                                                                                            Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                              REQUEST FOR FIGURES
                                                                              PACIFIC GAS AND ELECTRIC                                   FROM INVESTIGATION
                                                                         14   COMPANY,                                                   REPORT

                                                                         15                 Defendant.
                                                                                                                   /
                                                                         16
                                                                         17          In the recent CPUC report entitled “Appendix A SED Investigation Report for 2018

                                                                         18   Camp Fire with Attachments,” Figures 4 and 9 are redacted. PG&E shall please file copies of

                                                                         19   these figures herein for the Court’s review and for the public’s review or show cause why

                                                                         20   PG&E should not do so. This should be done by THURSDAY AT NOON.

                                                                         21
                                                                         22   Dated: December 3, 2019.
                                                                                                                                     WILLIAM ALSUP
                                                                         23                                                          UNITED STATES DISTRICT JUDGE

                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
